UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT


                                     No. 97-10040


IN THE MATTER OF:
ROBERT DOUGLAS MCCAFFITY,
                                                                     Debtor,
ROBERT DOUGLAS MCCAFFITY,
                                                                     Appellant,
                                         versus
JENNIFER D. HERRIN,
                                                                     Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 (4:96-CV-673-A)
                                    January 8, 1998
Before POLITZ, Chief Judge, HIGGINBOTHAM and DEMOSS, Circuit Judges.
PER CURIAM:*

      This matter is before the court on appeal of the district court’s affirmance of

the orders of the bankruptcy court dismissing the bankruptcy petition of Robert
Douglas McCaffity and imposing sanctions. Having considered the record and

briefs, and finding no reversible error, the judgment appealed is AFFIRMED.




      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.